                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I



    PHILLIP B. KRIEGE, et al.,                        Case No. 19-cv-0434-DKW-KJM

                Plaintiffs,                           ORDER (1) GRANTING
                                                      APPLICATION TO PROCEED
                                                      WITHOUT PREPAYMENT OF
         v.                                           FEES OR COSTS; (2) DISMISSING
                                                      COMPLAINT IN PART WITHOUT
    HAWAI‘I COMMUNITY                                 LEAVE TO AMEND; AND (3)
    CORRECTIONAL CENTER, et al.,                      DIRECTING SERVICE OF THE
                                                      COMPLAINT IN PART1
                Defendants.



        On July 18, 2019, Plaintiff Phillip B. Kriege, proceeding pro se, filed a

Complaint against the Hawai‘i Community Correctional Center (HCCC), as well

as various officials and Jane/John Does. Dkt. No. 1. Kriege also filed an

application to proceed in forma pauperis (“IFP Application”).2 Dkt. No. 2.

Although the events alleged in the Complaint took place entirely in Hawai‘i,

Kriege filed the foregoing documents with the U.S. District Court for the Southern

District of California. As a result, on August 12, 2019, this case was transferred


1
  Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state
a claim upon which relief may be granted, or seeking monetary relief from a defendant immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
to this District in Hawai‘i. The Court now reviews Kriege’s IFP Application and

screens the Complaint.

I.     The IFP Application

       Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that she is “unable to pay such fees or give security

therefor,” 28 U.S.C. § 1915(a).

       Here, Kriege has made the required showing under Section 1915(a). In the

IFP Application, Kriege states that he was released from HCCC after 59 days

incarceration, he sustained serious injuries at HCCC, which have prevented him

from working, and he therefore has no take-home pay or other income in the last

12 months.3 Further, Kriege states that he has $23 in a checking or savings

account and owns an old Ford Ranger pick-up truck with little apparent value.

Further, Kriege states that he has no regular monthly expenses, dependents, or any



3
 Somewhat confusingly, Kriege also states that he has received business, profession, or other
self-employment income in the last 12 months. But since he states that his overall take-home
pay during that time period is $0, that is the number the court uses for purposes of its IFP review.
                                                 2
 debts. In light of these figures, Kriege’s income falls below the poverty threshold

 identified by the Department of Health and Human Services’ (“HHS”) 2019

 Poverty Guidelines. See HHS Poverty Guidelines, available at:

 https://aspe.hhs.gov/poverty-guidelines. In addition, Kriege has insufficient

 assets to provide security. As a result, the Court GRANTS the IFP Application,

 Dkt. No. 2.

II.    Screening the Complaint

       The Court liberally construes the pro se Complaint. Eldridge v. Block, 832

 F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a

 pro se litigant or supply the essential elements of a claim. Pliler v. Ford, 542

 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268

 (9th Cir. 1982).

       In the Complaint, Kriege makes a wide variety of allegations, both in

 specifically designated causes of action and in areas of the Complaint that are not

 so designated. The Court begins with the specifically designated causes of action.

 First, Kriege alleges that, on June 21, 2019, while he was incarcerated at HCCC, he

 was “brutally and sexually assaulted and violently attacked” by a fellow inmate,

 Nathanl Dossey. Kriege alleges that 30 other inmates heard his and Dossey’s




                                           3
voices and the presiding adult probation officer could hear the violent attack.4

Kriege alleges that no attempt was made to aid or protect him. Second, Kriege

alleges that, on June 23, 2019, Dossey once again violently attacked him and also

tried to perform a sexual act on him. Kriege alleges that this attack was “heard by

all[,]” but, as before, no attempt was made by an adult correctional officer to

protect him. Third, Kriege alleges that, on June 24, 2019, Dossey sexually

attacked him for a third time. Kriege alleges that this attack was “[e]ven louder

and more violent” and resulted in serious bodily injuries. Kriege alleges that,

after 10 minutes, Officers A. Carrira and Choy removed Dossey from the cell.

Fourth, Kriege alleges that he visited a nurse and disclosed the foregoing attacks,

with the attacks being entered on the nurse’s computer.5

       Fifth, Kriege alleges that, on June 26, 2019, Officer Matsu slammed a

hallway door while on patrol at HCCC. Kriege then kicked the same door, which

resulted in Matsu screaming at Kriege as to why the door was kicked. Kriege

alleges that he told Matsu that he kicked the door because Matsu had slammed it,

something which Matsu did “every night to wake us all up.” Matsu then struck

Kriege with his fist and said “shut up you stupid punk hoale.”


4
 Kriege does not identify the adult probation officer.
5
 Kriege alleges that this visit to the nurse occurred on June 2, 2019, but, given that June 2 is
prior to the dates on which the attacks are alleged to have occurred, Kriege may mean that he
visited the nurse on July 2, 2019.
                                                 4
       Sixth, Kriege alleges that he was verbally abused and harassed by Sergeant

Yoshita who forced Kriege to fill out and write a report about Dossey’s assaults.6

Kriege alleges that Yoshita “became indifferent and showed no concern” about

Kriege.

       Seventh, Kriege alleges that, on July 2, 2019, while in his cell, he fell from

the upper bunk and slipped on water that was always leaking from a sink. Kriege

alleges that, due to there being no working hallway light, he struck his chest on the

edge of the sink, an impact that cracked his sternum. Kriege alleges that he

promptly reported his chest injury to a HCCC nurse, and he reported to a nurse on

July 4 after two days of extreme pain. Kriege alleges that, from July 2 to July 9,

2019, he was denied any and all medical treatment.7

       Finally, in a part of the Complaint that is not specifically designated a cause

of action, Kriege makes the following additional allegations and/or arguments.

Kriege asserts that a plea he made in a criminal case on July 5, 2019 was made

under “physical pain, extreme emotional and physical stress and suffrage; by state

actors suborning perjury, [his] plea was made with the full weight of duress.”

Kriege further states that “[t]here is no PETER[,]” his “agreement” is null and void



6
  Kriege alleges that this incident with Yoshita also occurred on June 2, 2019. Again, given that
this is prior to the dates of the alleged assaults, Kriege may mean July 2, 2019.
7
  Kriege appears to allege that he was released from HCCC on July 9, 2019.
                                                5
on its face, and he “vacates” any and all agreements. Kriege further appears to

accuse unidentified district attorneys of being malicious and Melvin H. Fujino and

Margaret Masunagu, who he alleges are judicial officers, of abuse of power.

          As for the latter section of allegations/arguments, the Court will not allow

the Complaint to proceed. With respect to the contention that Kriege’s plea

agreement is null and void, Kriege cannot attack his plea in this civil case. See

Heck v. Humphrey, 512 U.S. 477, 486-487 (1994) (holding that, in order for a

plaintiff to recover damages for an allegedly unconstitutional conviction or

imprisonment, “or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid,” he must prove that the conviction or

sentence has been, inter alia, reversed on direct appeal or called into question by

the issuance of a writ of habeas corpus). Given that the exhibits Kriege attaches

to the Complaint reflect that deferred acceptance of his no-contest plea was only

entered in state court on July 5, 2019, see Dkt. No. 1-6 at 3-4, and Kriege does not

state that his no-contest plea has been appealed, reversed, or otherwise called into

question by the issuance of a writ of habeas corpus,8 there is no basis for this

Court to hear (or allow amendment of) any claim related thereto. See Heck, 512

U.S. at 487 n.8 (noting that abstention may be appropriate). As for any claims



8
    The Court notes that Kriege does not allege that such proceedings have even been initiated.
                                                   6
against “judicial officers,” such individuals enjoy absolute immunity for their roles

in judicial proceedings. Engebretson v. Mahoney, 724 F.3d 1034, 1038 n.2 (9th

Cir. 2013). Here, Kriege merely conclusorily asserts that judicial officers

“[a]buse[d]” their power by disregarding Kriege’s presumption of innocence.

This assertion does not remove any claim Kriege may be asserting against the

judicial officers from the realm of absolute immunity. See id. As for any claims

against district attorneys, to the extent Kriege is challenging his prosecution or the

manner of the same, any such claims are also barred. Imbler v. Pachtman, 424

U.S. 409, 416, 431 (1976) (holding that a prosecutor is immune from civil suit

under Section 1983 “in initiating a prosecution and in presenting the State’s case,”

including knowingly using alleged perjured testimony). Finally in this regard, the

Court notes that Kriege appears to assert that he should have been released on July

5, 2019, but was not released until July 9, 2019. To the extent Kriege makes this

assertion to challenge his no-contest plea, which it very much appears he is, again,

that is not a matter for this Court to opine upon in the first instance. If, however,

Kriege makes this assertion in connection with his claim that he did not receive

medical treatment for an injury he allegedly suffered, any such claim will be

treated as part of the Complaint’s seventh cause of action, which is included in the

discussion infra.


                                           7
       This leaves the causes of action that Kriege expressly designates as such.

Having reviewed the Complaint, the Court determines that those claims–

specifically, the claims designated as causes of action one through seven in the

Complaint–should proceed beyond screening so that the record can be more fully

developed. That being said, it is necessary to make at least one thing clear.

Many of Kriege’s causes of action fail to identify, by name, an individual who

engaged in the alleged wrong. For instance, causes of action one, two, four, and

seven do not name any prison official who engaged in the alleged conduct.

Instead, Kriege merely mentions a “nurse” and “presiding” prison guards. The

failure to name any alleged wrongdoer is a deficiency in the Complaint that will

need to be amended, on the timeline set forth below, or the relevant cause of action

will have to be dismissed.

III.   Service

       In light of the foregoing discussion, the Clerk of Court is DIRECTED to

serve the Complaint according to the following instructions:

       (1) The Clerk shall send the U.S. Marshal a copy of this Order, the

          Complaint, and one completed summons for each of Defendants Officer

          A. Carrira, Officer Choy, Officer Matsu, and Sergeant Yoshita. The

          U.S. Marshal shall open a file and retain these documents for use in the


                                          8
   event that the above-named Defendants decline to waive service of the

   summons.

(2) The Clerk shall provide by electronic means to Hawai‘i Department of

   Public Safety (“DPS”) liaisons Shelley Harrington, Esq., and Laurie

   Nadamoto, Esq., a copy of the following for each of the above-named

   Defendants: the Complaint, a completed Notice of Lawsuit and Request

   for Waiver of Service of Summons form, and two completed Waiver of

   Service of Summons forms addressed to the relevant Defendant.

(3) The above-named Defendants shall have 30 days after the request for

   waiver of service of summons is sent to return the waiver to the U.S.

   Marshal, who shall file the waiver with the court. If any of the above-

   named Defendants fail to return the waiver within that time, the U.S.

   Marshal shall NOTIFY THE COURT forthwith. After the filing of any

   such notice, the U.S. Marshal shall then personally serve the summons

   and complaint on each of the above-named Defendants who have failed

   to return a waiver. Any Defendant that is personally served in this

   manner shall be required to pay the costs of personal service.




                                   9
      (4) The above-named Defendants shall respond to the Complaint within 60

         days if formal service of the summons is waived or 45 days if not

         waived.

      (5) After the above-named Defendants have responded to the Complaint,

         Plaintiff’s documents will be deemed served on any Defendant(s) or their

         attorney(s) who participate in the court’s Case Management Electronic

         Case Filing (CM/ECF) system. The U.S. Marshal is not responsible for

         serving documents after service of the operative pleading.

      (6) The Clerk shall also serve a copy of this Order on Kriege and DPS

         Litigation Coordinators Nadamoto and Harrington.

      (7) Kriege shall notify the court within one week of any change to his

         mailing address. This notice shall contain only information about the

         change of address and its effective date and shall not include other

         requests for relief. Failure to file such notice may result in the dismissal

         of this action for failure to prosecute under Fed.R.Civ.P. 41(b).

IV.   Early Discovery

      As discussed supra, many of the causes of action in the Complaint do not

identify by name the alleged wrongdoer(s). In an attempt to ameliorate this

deficiency in the Complaint, Kriege may have sixty (60) days from entry of this


                                         10
Order to use discovery to identify the individuals who allegedly committed the acts

set forth in the Complaint and, in particular, the acts alleged in causes of action

one, two, four, and seven.9 Within sixty days of entry of this Order, Kriege shall

file either (A) an amended complaint naming the currently unidentified individuals

who allegedly committed the acts set forth in the Complaint, or (B) a written

update directed to U.S. Magistrate Judge Kenneth Mansfield, informing as to the

status of his attempts to identify the foregoing individuals and why, if necessary,

he should be entitled to further time to discover their identity or identities.

Should Kriege fail to timely file one of the foregoing documents, then causes of

action one, two, four, and seven will be dismissed.

V.     Conclusion

       Kriege’s application to proceed in forma pauperis, Dkt. No. 2, is

GRANTED. As set forth herein, (1) the Complaint, Dkt. No. 1, is DISMISSED

//



//



//


9
 The Court notes that the foregoing discovery shall not prejudice any party’s right to conduct any
other discovery in this case to which they are entitled under the Federal Rules of Civil Procedure.
                                                11
WITH PREJUDICE IN PART without leave to amend and (2) the Clerk is

DIRECTED TO SERVE the Complaint in accordance with the terms of this Order.

     IT IS SO ORDERED.

     Dated: September 4, 2019 at Honolulu, Hawai‘i.




Phillip B. Kriege, et al. v. Hawai'i Community Correctional Center, et al.,
Civil No. 19-00434 DKW KJM; ORDER (1) GRANTING APPLICATION TO
PROCEED WITHOUT PREPAYMENT OF FEES OR COSTS; (2)
DISMISSING COMPLAINT IN PART WITHOUT LEAVE TO AMEND;
AND (3) DIRECTING SERVICE OF THE COMPLAINT IN PART




                                     12
